Citation Nr: 0110802	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  99-00 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved death pension 
benefits in the amount of $5,256.00.  


INTRODUCTION

The veteran had active service from May 1952 to April 1956.  
In April 1997, the Atlanta, Georgia, Regional Office (RO) 
proposed to retroactively reduce the appellant's Department 
of Veterans Affairs (VA) improved death pension benefits 
based upon her previously unreported income for the year 
1994.  In June 1997, the RO implemented the proposed 
reduction.  The appellant was subsequently informed of the 
overpayment of VA improved death pension benefits.  In July 
1997, the appellant requested a waiver of the overpayment.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the RO's Committee on 
Waivers and Compromises (Committee) which denied waiver of 
recovery of an overpayment of VA improved death pension 
benefits in the amount of $5,256.00.  In November 1997, the 
appellant submitted a notice of disagreement with both the 
creation of the overpayment of VA improved death pension 
benefits in the amount of $5,256.00 and the denial of waiver 
of recovery thereof.  

In September 1998, the RO proposed to retroactively reduce 
the appellant's VA improved death pension benefits based upon 
her previously unreported income for the year 1995.  In 
November 1998, the RO effectuated the proposed reduction.  
The appellant was subsequently informed of the overpayment of 
VA improved death pension benefits.  In December 1998, the 
appellant submitted a notice of disagreement with the 
creation of the overpayment of VA improved death pension 
benefits in the amount of $21,496.00 and a request for waiver 
of recovery thereof.  In January 1999, the RO issued a 
statement of the case to the appellant which addressed the 
issue of waiver of recovery of an overpayment of VA improved 
death pension benefits in the amount of $26,752.00.  In 
January 1999, the appellant submitted a substantive appeal.  
In April 1999, the Committee denied waiver of recovery of an 
overpayment of VA improved death pension benefits in the 
amount of $21,496.00.  In August 1999, the appellant 
submitted a notice of disagreement with the denial of waiver 
of recovery of the VA improved death pension benefits in the 
amount of $21,496.00.  In May 2000, the Board remanded the 
appellant's claim to the RO for additional action which 
included issuing a supplemental statement of the case to the 
appellant which included a full and complete discussion of 
(1) whether the overpayment of VA improved death pension 
benefits in the amount of $5,256.00 was properly created; (2) 
whether the overpayment of VA improved death pension benefits 
in the amount of $21,496.00 was properly created; (3) the 
appellant's entitlement to waiver of recovery of VA improved 
death pension benefits in the amount of $21,496.00; and (4) 
all applicable laws and regulations.  

In October 2000, the RO issued a supplemental statement of 
the case to the appellant which addressed the issue of 
entitlement to waiver of recovery of an overpayment of VA 
improved death pension benefits in the amount of $26,752.00.  
The appellant represents herself in the instant appeal.  


REMAND

The Board observes that its May 2000 Remand instructions 
directed that the RO was to issue a supplemental statement of 
the case to the appellant which included a full and complete 
discussion of (1) whether the overpayment of VA improved 
death pension benefits in the amount of $5,256.00 was 
properly created; (2) whether the overpayment of VA improved 
death pension benefits in the amount of $21,496.00 was 
properly created; (3) the appellant's entitlement to waiver 
of recovery of VA improved death pension benefits in the 
amount of $21,496.00; and (4) all applicable laws and 
regulations.  The October 2000 supplemental statement of the 
case issued to the veteran does not comply with the Board's 
enumerated instructions and erroneously denotes the issue on 
appeal as "entitlement to waiver of recovery of an 
overpayment of VA improved death pension benefits in the 
amount of $26,752.00."  The United States Court of Appeals 
for Veterans Claims (Court) has held that the RO's compliance 
with the Board's remand instructions is neither optional nor 
discretionary.  Stegall v. West, 11 Vet. App. 268 (1998); 
Smith v. Gober, No. 99-1471 (U.S. Vet. App. Dec. 4, 2000).  
Accordingly, this case is REMANDED for the following action: 

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the VA, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions 
should be considered.  

2.  The RO should then issue a 
supplemental statement of the case to the 
appellant which contains a specific, 
full, and complete discussion of (1) 
whether the overpayment of VA improved 
death pension benefits in the amount of 
$5,256.00 was properly created; (2) 
whether the overpayment of VA improved 
death pension benefits in the amount of 
$21,496.00 was properly created; (3) the 
appellant's entitlement to waiver of 
recovery of VA improved death pension 
benefits in the amount of $21,496.00; and 
(4) all applicable laws and regulations.  
Specifically, the supplemental statement 
of the case should include a discussion 
of the events which led to the creation 
of the overpayments and an explanation of 
the amounts of the indebtedness assessed 
against the appellant.  The appellant is 
informed that if she continues to 
challenge the creation of the debts, she 
must submit a timely substantive appeal 
as to each of those issues.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for due process of law.  No inference should be 
drawn from it regarding the final disposition of the 
appellant's claim.  



		
	J. T. HUTCHESON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).  

